Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending. Claims 1, 3, 6, 9, 12, 15, 18, and 20 are amended.

Response to Arguments
Applicant’s arguments, filed 01/25/2022, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on page 8, that the amended claims now recite an interface control that enables the client to select the segment indicator to view information about a respective existing segment and therefore the 101 rejection should be withdrawn.
Examiner respectfully disagrees. The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as providing a calendar for available/unavailable transportation based on a user’s travel needs. The newly amended additional element of the interface control is considered “apply it” and amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not 
Applicant’s arguments, filed 01/25/2022, with respect to the 103 rejection have been considered but are not persuasive.
Applicant argues, on pages 9-10, the prior art of reference does not teach the newly amended claims. Applicant argues that Kahn does not describe that the interface control enables the client to select the segment indicator to view information and rather that the events viewable in the list correspond to the currently selected day.
Examiner respectfully disagrees. Applicant is only referring to the day ticker view described in Kahn which is a row of tiles running along the top of the app as shown in Kahn on page 6. However, Examiner has cited to the image of the entire calendar interface which allows a user to select the date and view all events and details regarding those events (i.e. selecting segment indicator to view information about a respective existing segment).   
Specifically, on page 2 (same figure also reproduced on page 6), a date range calendar between 19th to  1st (notably including 29th to 30th) is shown, which has color coded dots in bottom section (indicator) that’s selectable for user to edit or view detail. These dots are created for each date having events and is part of the calendar interface (GUI of the entire screen).  Therefore, Kahn teaches the limitation. 
Examiner note: Art has not been previously applied to claim 8. Furthermore, art has not been applied to claims 3 and 18 in this action. The prior art of record does not teach determining a status has changed from a second status to a third status that indicates that the given segment is not available. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 and 20 are directed to a system with multiple components, and therefore is a machine.
Claims 15 is directed to a series of steps, and therefore is a process.
Independent Claims
Step 2A Prong One
Claims 1 and 20 are directed to a system of components to receive information from a user in order to provide a visual calendar for transportation availability.
Claim 15 recites a series of steps to receive information from a user in order to provide a visual calendar for transportation availability.
The limitation of Claim 1 recites:
A system, comprising: 
...; and 
... to perform operations comprising: 
detecting, based on data received from a ... client, a selection to view segments between a first location and a second location; 
generating and providing, ..., data that causes ... to present a status of one or more segments between the first location and the second location within a calendar ..., the calendar ... including: 
a calendar for a given date range that presents multiple dates; and 
for each date having at least one existing segment between the first location and the second location, a respective non-textual segment indicator for each existing segment for the date, wherein each segment indicator is presented using one or more visual features that represent the status of the segment represented by the segment indicator and (ii) includes an ... that enables the client to select the segment indicator to view information about a respective existing segment; 
determining that the status of a given segment has changed from a first status that indicates that the given segment is a conditional segment for which a minimum number of spots have not yet been claimed to a second status that indicates that the given segment is a confirmed segment for which the minimum number of spots has been claimed; and 
visually updating the one or more visual features of the segment indicator for the given segment within the calendar ... present a visual feature to represent the second status.  

The limitations of Claim 15 recites:
A method comprising: 
detecting, based on data received from ... a client, a selection to view segments between a first location and a second location; 
generating and providing, ..., data that causes ... to present a status of one or more segments between the first location and the second location within a calendar ..., the calendar ... including: 
a calendar for a given date range that presents multiple dates; and 
for each date having at least one existing segment between the first location and the second location, a respective non-textual segment indicator for each existing segment for the date, wherein each segment indicator is presented using one or more visual features that represent the status of the segment represented by the segment indicator and (ii) includes an ... that enables the client to select the segment indicator to view information about a respective existing segment; 
determining that the status of a given segment has changed from a first status that indicates that the given segment is a condition segment for which a minimum number of spots have not yet been claimed to a second status that indicates that the given segment is a confirmed segment for which the minimum number of spots has been claimed; and 
visually updating the one or more visual features of the segment indicator for the given segment within the calendar ... to present a visual feature that represents the second status.  

The limitations of Claim 20 recites:
... to perform operations comprising: 
detecting, based on data received from ... a client, a selection to view segments between a first location and a second location;
generating and providing, ..., data that causes ... to present a status of one or more segments between the first location and the second location within a calendar ..., the calendar ... including: 
a calendar for a given date range that presents multiple dates; and 
for each date having at least one existing segment between the first location and the second location, a respective non-textual segment indicator for each existing segment for the date, wherein each segment indicator is presented using one or more visual features that represent the status of the segment represented by the segment indicator and (ii) includes an ... that enables the client to select the segment indicator to view information about a respective existing segment; 
determining that the status of a given segment has changed from a first status that indicates that the given segment is a condition segment for which a minimum number of spots have not yet been claimed to a second status that indicates that the given segment is a confirmed segment for which the minimum number of spots has been claimed; and 
visually updating the one or more visual features of the segment indicator for the given segment within the calendar .... to present a visual feature that represents the second status.  

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as providing a calendar for available/unavailable transportation based on a user’s travel needs. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two

Front-end servers (claim 1)
Data communication network (claim 1)
Devices of clients (claim 1 and 15 and 20)
Back-end servers (claim 1)
Data processors (claim 1)
Calendar interface (claims 1 and 15 and 20)
Non-transitory computer storage medium encoded with a computer program (claim 20)
Data processing apparatus (claim 20)
Interface control (Claims 1 and 15 and 20) 

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Therefore the claims recite an abstract idea.
Step 2B


Dependent Claims
Step 2A Prong One
Dependent claims 2-14 and 16-19 further recite the same abstract ideas recited in Claim 1, respectively. They further limit the series of system to receive information from a user in order to provide a visual calendar for transportation availability.
The following limitations further discuss the segment:
Claim 2: The system of claim 1, wherein the segment indicator for each date having at least one existing segment between the first location and the second location includes a line presented under the date.  
Claim 3: The system of claim 2, wherein the operations comprise: 
determining that the status of a given segment has changed from the second status to a third status that indicates that the given segment is not available; and 
visually updating the one or more visual features of the segment indicator by removing the segment indicator from the calendar ....  
Claim 4: The system of claim 2, wherein the calendar ... includes, for at least a portion of the dates, a required submission element that presents a required submission to claim a spot on a segment for the date.  
Claim 5: The system of claim 1, wherein the segment indicator for each segment is a dot presented within the calendar ... and below the date on which the segment is scheduled to depart.  
Claim 6: The system of claim 5, wherein the calendar ... includes multiple dots presented below a particular date on which multiple segments are scheduled to depart, wherein the multiple dots comprise a respective dot for each of the multiple segments.  
The following limitations discuss adding dots:
Claim 7: The system of claim 5, wherein the operations comprise providing data that causes the device to add a dot under a particular date within the calendar ... in response to client creation of a segment between the first location and the second location on the particular date.  
Claim 8: The system of claim 7, wherein adding the dot under the particular date comprises: 
determining that adding the dot to a row of dots under the particular date results in a number of dots presented in the row to exceed a maximum number of dots per row specified by a presentation constraint for the calendar ...; and 
presenting the dot below the row of dots.  

Claim 9: The system of claim 1, wherein the device of the client performs operations comprising: 
detecting client interaction with a particular date; and 
in response to detecting the client interaction with the particular date, presenting information for each segment scheduled to depart on the particular date.  
Claim 10: The system of claim 1, wherein the one or more visual features used to present each segment indicator includes a color that represents the status of the segment, wherein each potential status of a segment has a corresponding color that is different from a corresponding color for each other potential status.  
Claim 11: The system of claim 10, wherein the potential statuses for a segment include (i) a full status indicating that the segment does not have any available spots, (ii) an available status indicating that the segment has at least one available spot, and (iii) a conditional status indicating that the segment will not be confirmed until a specified number of spots on the segment are claimed.  
Claim 12: The system of claim 11, wherein: 
the first status is the conditional status and the second status is the confirmed status; 
determining that the status of a given segment has changed from a first status to a second status comprises determining that the status of the given segment is the confirmed status; and 
updating the one or more visual features of the segment indicator for the given segment within the calendar interface to represent the second status comprises changing a color of the segment indicator for the given segment to the corresponding color for the confirmed status.  
Claim 13: The system of claim 1, wherein updating the one or more visual features of the segment indicator for the given segment within the calendar ... to represent the second status comprises updating the segment indicator for the given segment at each client device on which the calendar interface is presented.  
Claim 14: The system of claim 1, wherein the date range is a given month.  
Claim 16: The method of claim 15, wherein the segment indicator for each segment is a dot presented within the calendar interface and below the date on which the segment is scheduled to depart.  
Claim 17: The method of claim 16, wherein the segment indicator for each date having at least one existing segment between the first location and the second location includes a line presented under the date.  
Claim 18: The method of claim 17, wherein: 
determining that the status of a given segment has changed from the second status to a third status status that indicates that the given segment is not available; and 
visually updating the one or more visual features of the segment indicator comprises removing the segment indicator from the calendar ....  
Claim 19: The method of claim 18, wherein the calendar ... includes, for at least a portion of the dates, a required submission element that presents a required submission to claim a spot on a segment for the date.  
The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as providing a calendar for available/unavailable transportation based on a user’s travel needs. The re-recitation of additional elements (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims re-recite the following additional elements:
Calendar interface (claim 3-7, 13, 18-19)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 18 includes the limitation “determining that the status of a given segment has changed from the second status to a third status”. As an initial matter, it’s not clear if Applicant intends to introduce an additional “given segment”. Furthermore, this status appears 
Claim 19 depends on claim 18 and would be rejected based on dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Figa (US 2004/0230451) and in further view of Kahn (https://9to5mac.com/2012/11/29/review-fantastical-for-iphone-the-calendar-upgrade-ios-6-is-missing/).

Claim 15 recites, A method comprising: 
detecting, based on data received from of a device of a client, a selection to view segments between a first location and a second location(Figa, Fig.1 and Fig. 8 and Par. 0018); 
generating and providing, to the device, data that causes the device to present a status of one or more segments between the first location and the second location within a calendar interface (Figa, Fig. 2 and Fig. 4 and Par. 0019-0020), the calendar interface including: 
a calendar for a given date range that presents multiple dates (Figa, Fig. 2 and Fig. 4 and Par. 0019-0020); and 
for each date having at least one existing segment between the first location and the second location, a respective non-textual segment indicator for each existing segment for the date, wherein each segment indicator is (i) presented using one or more visual features that represent the status of the segment represented by the segment indicator and (ii) includes an interface control that enables the client to select the segment indicator to view information about a respective existing segment;  (Figa, Fig. 2 and Fig. 4 and Par. 0019)(Kahn, Page 2);

	Figa, in Fig. 1 and Fig. 8 and Par. 0018, teaches that a user can internet via a terminal (client device) to enter information to view flights (i.e. segments) between an origin and a destination. Figa, in Fig. 2 and 4 and Par. 0019-0020, teaches that the results of available flights are displayed on a monthly calendar. 

	Kahn, on page 2, teaches a calendar interface which uses color coded lines and dots ( i.e. various non-textual segment indicators) to represent events on a calendar. Kahn, on page 2, also teaches the selection of an event to view details about the event (e.g. timings for each meeting). Specifically, on page 2 (same figure also reproduced on page 6), a date range calendar between 19th to  1st (notably including 29th to 30th) is shown, which has color coded dots in bottom section (indicator) that’s selectable for user to edit or view detail. These dots are created for each date having events and is part of the calendar interface (GUI of the entire screen).  
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the calendar of Figa to include the color coded lines and dots, as taught by Kahn, in order to provide color coding to see how many events (i.e. flights) are on a particular day (Kahn, Page 4).  
 
determining that the status of a given segment has changed from a first status that indicates that the given segment is a condition segment for which a minimum number of spots have not yet been claimed to a second status that indicates that the given segment is a confirmed segment for which the minimum number of spots has been claimed (Figa, Fig. 2 and Fig. 4 and Par. 0019-0020); and 
visually updating the one or more visual features of the segment indicator for the given segment within the calendar interface to present a visual feature that represents the second status (Figa, Fig. 2 and Fig. 4 and Par. 0019)(Kahn, Page 2).  


Kahn, on page 2, teaches the non textual indicator as mentioned above.
	See above rationale to combine.

Claim 16 recites, The method of claim 15, wherein the segment indicator for each segment is a dot presented within the calendar interface and below the date on which the segment is scheduled to depart.  
Kahn, on page 2, teaches the dots on the calendar interface as the segment indicator.
	See above rationale to combine.

Claim 20 recites, A non-transitory computer storage medium encoded with a computer program, the program comprising instructions that when executed by data processing apparatus cause the data processing apparatus to perform operations comprising: 
detecting, based on data received from of a device of a client, a selection to view segments between a first location and a second location;
generating and providing, to the device, data that causes the device to present a status of one or more segments between the first location and the second location within a calendar interface, the calendar interface including: 
a calendar for a given date range that presents multiple dates; and 
for each date having at least one existing segment between the first location and the second location, a respective non-textual segment indicator for each existing segment for the date, wherein each segment indicator is (j) presented using one or more visual features that represent the status of the segment represented by the segment indicator and (ii) includes an interface control that enables the client to select the segment indicator to view information about a respective existing segment; determining that the status of a given segment has changed from a first status that indicates that the given segment is a condition segment for which a minimum number of spots have not yet been claimed to a second status that indicates that the given segment is a confirmed segment for which the minimum number of spots has been claimed; and 
visually updating the one or more visual features of the segment indicator for the given segment within the calendar interface to present a visual feature that represents the second status.
Claim 20 is substantially similar to rejected Claim 15 above with exception to the computer which is taught by Par. 0006 of Figa.

Claims 1-2, 4-7, 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Figa (US 2004/0230451 A1) and in further view of Kahn (https://9to5mac.com/2012/11/29/review-fantastical-for-iphone-the-calendar-upgrade-ios-6-is-missing/) and in further view of Brodziak (US 20140052714 A1).

Figa and Kahn teach the following limitations of Claim 1: 
detecting, based on data received from of a device of a client, a selection to view segments between a first location and a second location (Figa, Fig.1 and Fig. 8 and Par. 0018); 
generating and providing, to the device, data that causes the device to present a status of one or more segments between the first location and the second location within a calendar interface (Figa, Fig. 2 and Fig. 4 and Par. 0019-0020), the calendar interface including: 
a calendar for a given date range that presents multiple dates (Figa, Fig. 2 and Fig. 4 and Par. 0019-0020); and 
for each date having at least one existing segment between the first location and the second location, a respective non-textual segment indicator for each existing segment for the date, wherein each segment indicator is (i) presented using one or more visual features that represent the status of the segment represented by the segment indicator and (ii) includes an interface control that enables the client to select the segment indicator to view information about a respective existing segment; (Figa, Fig. 2 and Fig. 4 and Par. 0019)(Kahn, Page 2);

	Figa, in Fig. 1 and Fig. 8 and Par. 0018, teaches that a user can internet via a terminal (client device) to enter information to view flights (i.e. segments) between an origin and a destination. Figa, in Fig. 2 and 4 and Par. 0019-0020, teaches that the results of available flights are displayed on a monthly calendar. 
	While Figa, in in Fig. 2 and 4 and Par. 0019-0020, teaches a fare represented for available flights and an X or color coding for an unavailable flight, it does not explicitly teach a non-textual segment indicator using one or more visual features that represent the status of the segment represented by the segment indicator.
		Kahn, on page 2, teaches a calendar interface which uses color coded lines and dots ( i.e. various non-textual segment indicators) to represent events on a calendar. Kahn, on page 2, also teaches the selection of an event to view details about the event (e.g. timings for each meeting). Specifically, on page 2 (same figure also reproduced on page 6), a date range calendar between 19th to  1st (notably including 29th to 30th) is shown, which has color coded dots in bottom section (indicator) that’s selectable for user to edit or view detail. These dots are created for each date having events and is part of the calendar interface (GUI of the entire screen).  

 
determining that the status of a given segment has changed from a first status that indicates that the given segment is a condition segment for which a minimum number of spots have not yet been claimed to a second status that indicates that the given segment is a confirmed segment for which the minimum number of spots has been claimed (Figa, Fig. 2 and Fig. 4 and Par. 0019-0020); and 
visually updating the one or more visual features of the segment indicator for the given segment within the calendar interface to present a visual feature that represents the second status (Figa, Fig. 2 and Fig. 4 and Par. 0019)(Kahn, Page 2).  

Figa, Fig. 2 and Fig. 4 and Par. 0019-0020, teaches that the system can distinguish between an available flight (i.e. first status, minimum number of spots have not been claimed, minimum can be 1) or an unavailable flight (i.e. second status, minimum number of spots have been claimed) on a specific date and appropriately mark a fare or an X, respectively, on the calendar interface (i.e. update visually). 
Kahn, on page 2, teaches the non textual indicator as mentioned above.
	See above rationale to combine.

Brodziak teaches the remaining limitation of claim 1:
	A system, comprising: 
one or more front-end servers that interact, over a data communication network, with devices of clients; and 
one or more back-end servers in data communication with the one or more front-end servers and that include one or more data processors, the one or more front-end serves or the one or more back-end servers being configured to perform operations comprising: 

	While Figa teaches a computer and a terminal (i.e. client device), it does not explicitly teach the computer components of claim 1.
	Brodziak, in Par. 0118, teaches the computer components of front and backend servers for a flight search query system with a calendar interface.
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include the computer elements as taught by Brodziak in the system of Figa and Kahn, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 2 recites, The system of claim 1, wherein the segment indicator for each date having at least one existing segment between the first location and the second location includes a line presented under the date.  (Kahn, Page 2)
	Kahn, on page 2, shows a line under a date to indicate an event (i.e. segment).
	See above for rationale to combine.

Claim 4 recites, The system of claim 2, wherein the calendar interface includes, for at least a portion of the dates, a required submission element that presents a required submission to claim a spot on a segment for the date.  (Brodziak, Par. 0077)
	

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to further modify the calendar interface of Figa to include an interactive selection (i.e. required submission elements), as taught by Brodziak, in order to provide the user with ease of use for scheduling their trip (Brodziak, Par. 0078).

Claim 5 recites, The system of claim 1, wherein the segment indicator for each segment is a dot presented within the calendar interface and below the date on which the segment is scheduled to depart.  
	
	Figa and Kahn and Brodziak teach the limitations of claim 1. 
	Kahn, on page 2, further teaches dots for an event (i.e segment) on the calendar interface under each date as the segment indicator.
	See above rationale to combine.

Claim 6 recites, The system of claim 5, wherein the calendar interface includes multiple dots presented below a particular date on which multiple segments are scheduled to depart, wherein the multiple dots comprise a respect dot for each of the multiple segments.  

Figa and Kahn and Brodziak teach the limitations of claim 5.
Kahn, on page 2, further teaches a plurality of dots on the calendar interface for each event (i.e. segments)
	See above rationale to combine.

Claim 7 recites, The system of claim 5, wherein the operations comprise providing data that causes the device to add a dot under a particular date within the calendar interface in response to client creation of a segment between the first location and the second location on the particular date.  

Kahn, on page 2, teaches that dots are added on the calendar interface for each event on a date (i.e. segments)
	See above rationale to combine.

Claim 9 recites, The system of claim 1, wherein the device of the client performs operations comprising: 
detecting client interaction with a particular date (Kahn, Page 2); and 
in response to detecting the client interaction with the particular date, presenting information for each segment scheduled to depart on the particular date.  (Kahn, Page 2)
Figa teaches the calendar interface for flights.
Kahn, on page 2, teaches that interaction with a particular date expands and presents information regarding the events (i.e. segments) on that date.

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to further include providing information when a user interacts with a date (because of the nontextual indicators) as taught by Kahn in the system of Figa and Kahn and Brodziak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 10 recites, The system of claim 1, wherein the one or more visual features used to present each segment indicator includes a color that represents the status of the segment, wherein each potential status of a segment has a corresponding color that is different from a corresponding color for each other potential status.  (Kahn, page 2)

	Figa teaches the plurality of statuses as explained in claim 1.
	Kahn, on page 2, further teaches that the indicators on the calendar interface can be different colors based on the event (i.e. segment).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include different colors for indicators as taught by Kahn in the system of Figa and Kahn and Brodziak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 recites, The system of claim 1, wherein updating the one or more visual features of the segment indicator for the given segment within the calendar interface to represent the second status comprises updating the segment indicator for the given segment at each client device on which the calendar interface is presented.  (Figa, Fig. 8: plurality of terminals)

Claim 14 recites, The system of claim 1, wherein the date range is a given month.  (Figa, Fig. 2 and Fig. 4 and Par. 0019-0020)

Claims 11-12 and 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Figa (US 2004/0230451 A1) and in further view of Kahn (https://9to5mac.com/2012/11/29/review-fantastical-for-iphone-the-calendar-upgrade-ios-6-is-missing/) and in further view of Brodziak (US 20140052714 A1) and in further view of Leavitt (US 2017/0124489 A1).

Claim 11 recites, The system of claim 10, wherein the potential statuses for a segment include (i) a full status indicating that the segment does not have any available spots, (ii) an available status indicating that the segment has at least one available spot, and (iii) a conditional status indicating that the segment will not be confirmed until a specified number of spots on the segment are claimed.  
	
	Figa and Kahn and Brodziak teach the limitations of claim 10. Figa, as explained in the claim 1 rejection above teaches an available (i.e. available status) and unavailable status (i.e. full status).
	However, the combination does not teach a conditional status for a segment that will not be confirmed until a specified number of spots on the segment are claimed.
	Leavitt, in Par. 0071, teaches that a charter flight has a criteria of a minimum number of passengers and if the system determines that the threshold number of passengers have joined, booking can be facilitated for the flight.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the calendar interface of Figa to include potential charter flights (i.e. flights with conditional status based on confirmed spots), as taught by Leavitt, in order to ensure that flights are appropriately booked (Leavitt, Par. 0071). 

Claim 12 recites, The system of claim 11, wherein: 
the first status is the conditional status and the second status is the confirmed status; 
determining that the status of a given segment has changed from a first status to a second status comprises determining that the status of the given segment is the confirmed status; and 
updating the one or more visual features of the segment indicator for the given segment within the calendar interface to represent the second status comprises changing a color of the segment indicator for the given segment to the corresponding color for the confirmed status.  

Figa and Kahn and Brodziak and Leavitt teach the limitations of claim 11.
Figa as mentioned above in the claim 1 rejection, teaches the determination of statuses and Figa, in Fig. 2 and Fig. 4 and Par. 0019-0020, teaches that the system can distinguish between an available flight (i.e. first status, conditional) or an unavailable flight (i.e. second status, confirmed) on a specific date and appropriately mark a fare or an X, respectively, on the calendar interface (i.e. update visually). 
Kahn, as explained above, teaches the color coding of indicators.
See above for rationale to combine.

Claim 17 recites, The method of claim 16, wherein the segment indicator for each date having at least one existing segment between the first location and the second location includes a line presented under the date.  
Kahn, on page 2, teaches lines on the calendar interface as the segment indicator.
	See above rationale to combine.

Claim 19 recites, The method of claim 18, wherein the calendar interface includes, for at least a portion of the dates, a required submission element that presents a required submission to claim a spot on a segment for the date. (Brodziak, Par. 0077)

Brodziak, in Par. 0077, further teaches that a calendar interface would include an interaction where the user can select the dates for their trip.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to further modify the calendar interface of Figa to include an interactive selection (i.e. required submission elements), as taught by Brodziak, in order to provide the user with ease of use for scheduling their trip (Brodziak, Par. 0078).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628